Title: To James Madison from William Loughton Smith, 7 March 1801 (Abstract)
From: Smith, William Loughton
To: Madison, James


7 March 1801, Lisbon. Reports that Spain has declared war on Portugal and embargoed its ships. Believes that “the present System of France” is “to force Engd. into a peace by excludg. her from all the ports of Europe.” Encloses copy of treaty shutting British out of Tuscany. Recounts rumor that a secret treaty grants France Spanish territory north of Ebro River (Biscay, Navarre, Aragon, and Catalonia) while pledging France to respect Spain’s reannexation of Portugal. Postscript conveys news of French and British naval movements in Mediterranean.
 

   
   RC (DNA: RG 59, DD, Portugal, vol. 5). 3 pp.; marked private; docketed by Wagner as received 29 Apr. Enclosure not found.


